DETAILED ACTION
Status of Claims
Claims 1-16 are currently amended.
Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, this claim recites “does not envisage any further authorizations form the first user.” It is unclear what is meant by “envisage”. Is this to say that no other authorizations are required? Or contemplated? It is unclear what is positively being recited. For at least these reasons, this claim is vague and indefinite.
Regarding Claim 4/12, Claim 4 recites the limitation "the data" in line3.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 is rejected for reciting similar limitations.
Regarding Claim 4, Claim 4 recites the limitation "the identity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5/13, this claim recites “a memory unit associated with the social network.” Is this the same memory unit as disclosed in claim 1? For purposes of furthering prosecution, they are interpreted to be the same memory units. Claim 13 is rejected for reciting similar limitations.
Regarding Claim 6/14, Claim 6 recites the limitation "the contents" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is rejected for reciting similar limitations.
Regarding Claim 6/14, Claim 6 recites the limitation "the value wallets" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is rejected for reciting similar limitations.
Regarding Claim 6/14, Claim 6 recites the limitation "the users" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is rejected for reciting similar limitations.
Regarding Claim 6/14, Claim 6 recites the limitation "the results" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is rejected for reciting similar limitations.
Regarding Claim 6/14, Claim 6 recites the limitation "the accumulated exchange values" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is rejected for reciting similar limitations.
Regarding Claim 8/16, Claim 8 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this user is the same person as the first user in claim 1. Claim 16 is rejected for reciting similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokestad (US 2016/0005135) in view of Sarin (US 2017/0337652).
Regarding Claims 1 and 9, Bokestad discloses A method for managing multimedia contents posted through a social network and wherein said method is implemented by means of a computer, characterized in that it comprises the steps of: (Bokestad: see at least paragraph [0002], [0013])
 hosting, on one or more electronic devices, a portal for said social network by means of which a first user can access said social network via his/her own pre- registered profile;  (Bokestad: see at least paragraph [0014], [0025], [0042])
processing a multimedia content, received by means of said electronic device, to blur it so as to generate a blurred copy of said multimedia content and a clean copy;(Bokestad: see at least paragraph 
 posting said blurred copy of said multimedia content on said social network by means of said portal for the social network; (Bokestad: see at least paragraph [0049])
 receiving, via said social network, a predetermined exchange value associated with said blurred copy of the multimedia content, from a second user, having a pre-registered profile in the social network, sent to the pre-registered profile of the first user; (Bokestad: see at least paragraph [0043] disclosing second user profile on social network, [0049] virtual coins/currency or pay for subscription for content)
making said clean copy of the multimedia content visible only to said second user through said social network following the receipt of said exchange value from the second user (Bokestad: see at least paragraph [0049] disclosing locked images that are blurred and may be unlocked by spending coins or paying for subscription).

While Bokestad does disclose the exchange of value for the multimedia content, Bokestand does not expressly provide for accumulating said exchange value in a value wallet associated with the first user and stored in a memory unit associated with the social network and automatically making said clean copy of the multimedia content visible to the second user following the receipt of said exchange value form the second user and the accumulation of said second exchange value in the value wallet associated with the first user.
However, Sarin discloses accumulating said exchange value in a value wallet associated with the first user and stored in a memory unit associated with the social network and automatically making said clean copy of the multimedia content visible to the second user following the receipt of said exchange value form the second user and the accumulation of said second exchange value in the value wallet associated with the first user. (Sarin: see at least paragraph [0022], [0031], [0034] when second user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of exchanging value for content of Bokestad with the virtual wallets as taught by Sarin, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing users to make and receive payments with each piece of content and track all transactions. See Sarin at least paragraph [0049], [0051].

Regarding Claims 2 and 10, Bokestad and Sarin teach or suggest all of the limitations of claims 1 and 9. Additionally, Sarin discloses characterized in that said step of making said clean copy of the multimedia content automatically visible does not envisage any further authorizations from the first user. (Sarin: see at least paragraph [0031], [0034] when second user pays for removal of masking image, service provider automatically communicates the authorization for removal of the masking image from the image, [0049]).

Regarding Claims 3 and 11, Bokestad and Sarin teach or suggest all of the limitations of claims 1 and 9. Additionally, Sarin discloses characterized in that said step of making said clean copy of the multimedia content automatically visible is a function solely of the receipt of said exchange value. (Sarin: see at least paragraph [0031], [0034] when second user pays for removal of masking image, service provider automatically communicates the authorization for removal of the masking image from the image, [0049]).

Regarding Claims 4 and 12, Bokestad and Sarin teach or suggest all of the limitations of claims 1 and 9. Additionally, Sarin discloses characterized in that said step of making said clean copy of the multimedia content automatically visible is independent from the data or the identity of the second user. (Sarin: see at least paragraph [0031], [0034] when second user pays for removal of masking image, service provider automatically communicates the authorization for removal of the masking image from the image, [0049]). 

Regarding Claims 5 and 13, Bokestad and Sarin teach or suggest all of the limitations of claims 1 and 9. Additionally, Sarin discloses characterized in that it comprises a step of deducting said exchange value from a value wallet associated with the second user and stored in a memory unit associated with the social network (Sarin: see at least paragraph [0022], [0049] accounts including digital wallets for users to send and receive payments, [0051]).

Regarding Claims 6 and 14, Bokestad and Sarin teach or suggest all of the limitations of claims 1 and 9. Additionally, Bokestad discloses characterized in that it comprises a step of processing the contents of the value wallets associated with the users to rank the results as a function of the accumulated exchange values (Bokestad: see paragraph [0016], [0046] disclosing tracking subscription fees and popularity of first user in order to reward them extra, [0049], [0051]).

Regarding Claims 7 and 15, Bokestad and Sarin teach or suggest all of the limitations of claims 1 and 9. Additionally, Bokestad discloses characterized in that said multimedia content is an image or a video (Bokestad: see at least paragraph [0047] disclosing pictures and videos).

Regarding Claims 8 and 16, Bokestad and Sarin teach or suggest all of the limitations of claims 1 and 9. Additionally, Sarin discloses characterized in that said exchange value is pre-established by the user whose profile is associated with the posted multimedia content (Sarin: see at least paragraph [0016] disclosing setting terms and negotiating fees/cost for multimedia content (e.g., images)).



Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Vu et al. (US 2016/0063277)
Garralda et al. (US 2013/030583)
XIAO (US 2018/0234589)
Ng et al. (US 2017/0302903)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684